 
 
 
 
 
 
 
 
 
Sale and Purchase Agreement
Regarding the Sale and Purchase of Shares
 
 
in
 
 
12snap AG
Munich, Germany
 
Page 1

--------------------------------------------------------------------------------


 
 

 
 
 
 
between
 
1.         NeoMedia Technologies, Inc.
2201 Second Street, Suite 600
Ft. Myers, Florida33901
USA
- hereinafter referred to as the "Seller" -,
 
 
 
and
 
 
2.         Mr. Bernd M. Michael
Am Hövel 9
40667 Meerbusch
Germany
 
- hereinafter referred to as the “Purchaser” -,
 
 
 
- the Seller and Purchaser herein collectively
 referred to as the “Parties”, and each of them as a “Party”-.
 

 
Page 2

--------------------------------------------------------------------------------



Table of Contents 




Table of Contents
3
   
Index of Annexes
6
   
Recitals
 
7
     
Section 1
 
8
     
Corporate Ownership; Structure of the Acquisition
8
1.1
 Particulars of the Company
8
1.2
 Registered Share Capital of the Company
8
1.3
 Subsidiaries of the Company
9
1.4
 Participations
9
1.5
 Transfer Price, Profit and Loss Pooling and other Enterprise Agreements
9
1.6
 Cash Pooling Agreements
9
1.8
 Structure of the Acquisition
9
Section 2
 
10
     
Sale and Purchase and Transfer of the Transfer Shares; Company Name
10
2.1
 Sale and Purchase and Transfer of the Seller Shares
10
2.2
 Right to Companies’ Names
10
Section 3
 
11
     
Closing; Closing Conditions
11
3.1
 Closing; Closing Date
11
3.2
 Closing Conditions
11
3.3
 Waiver of Closing Conditions
13
3.4
 Consequences of Non-Satisfaction of the Closing Conditions
14
Section 4
 
14
     
Purchase Price; Conditions of Payment
14
4.1
 Purchase Price
14
4.2
 Payments to Seller
15
4.3
 Payments to Purchaser
16
4.4
 Period and Terms of Escrow
16
Section 5
 
18
     
intentionally left free
18
   
Section 6
 
18
   
Seller’s Guaranties
18
6.1
 Title and Authority of Seller and Companies
18
6.2
 Financial Statements
20
6.3
 intentionally left free
21
6.4
 intentionally left free
21
6.5
 intentionally left free
21
6.6
 Customers and Suppliers; Adverse Reaction on Change of Control
21
6.7
 intentionally left free
22
6.8
 intentionally left free
22
6.9
Taxes and other Public Impositions
22

 
Page 3

--------------------------------------------------------------------------------


 
 
 
 
6.10
intentionally left free
22
6.11
Legal Proceedings
22
6.12
intentionally left free
23
6.13
intentionally left free
23
6.14
Conduct of Business
23
Section 7
 
24
     
Remedies
 
24
7.1
Restitution in Kind; Damages
24
7.2.
Notice of Guaranty Claim
25
7.3
Exclusion of Guaranty Claims
25
7.4
Exclusion of further Remedies
26
7.5
Best Knowledge of the Seller
26
Section 8
 
26
     
Defense of Claims; Duty to Inform
26
   
Section 9
 
27
     
Tax Indemnity
27
9.1
Indemnification
27
9.2
Tax Benefit
28
9.3
Payment/Duty to Inform
28
     
Section 10
 
28
     
Limitations of Liabilities
28
10.1
Time Limits
28
10.2
De Minimis
29
10.3
Liability Cap
29
     
Section 11
 
30
     
Additional Undertakings
30
   
Section 12
 
30
     
Non-Solicitation
30
   
Section 13
 
30
     
Cooperation Agreement
30
   
Section 14
 
31
     
Confidentiality and Press Releases
31
14.1
Confidentiality in Relation to the Companies
31
14.2
Confidentiality in Relation to this Agreement and the Parties
31
14.3
Press Statements
31
     
Section 15 
 
32



Costs and transfer taxes
32
15.1
Costs of Advisors
32
15.2
Transfer Taxes
32

 
 
Page 4

--------------------------------------------------------------------------------


 
Section 16
 
32
     
Assignments of Rights and Obligations
32
16.1
No Assignment without Consent
32
     
Section 17
 
32
     
INTENTIONALLY LEFT FREE
32
   
Section 18
 
33
     
Notices
 
33
18.1
Form of Notice
33
18.2
Notices to Seller
33
18.3
Notices to Purchaser
33
18.4
Change of Address
34
18.5
Copies to Advisors
34
     
Section 19
 
34
     
Miscellaneous
34
19.1
Governing Law
34
19.2
Arbitration
34
19.3
Business Day
34
19.4
Interest under this Agreement
35
19.5
Amendments, Supplements, Modifications, Termination
35
19.6
Headings
35
19.7
Language
35
19.8
Annexes
35
19.9
Entire Agreement
35
19.10
Severability
36
19.11
Effectiveness
36

 
Page 5

--------------------------------------------------------------------------------


 
Index of Annexes
 
Annex 1.2                          12snap AG Shares
Annex 1.3                          Subsidiaries
Annex 1.5                          Transfer Price, Profit and Loss Pooling and
Enterprise   Agreements
Annex 3.2.1                       Draft Stefanie Krebs Waiver Declaration
Annex 3.2.2                       Draft Bernd Michael Waiver Declaration
Annex 3.2.4                       Draft Shareholder Termination Agreement
Annex 3.2.12                     Draft Resignation Letters
Annex 3.2.13                     Draft Company Approval Letter
Annex 3.2.15                     Draft Option Agreement
Annex 6                             Disclosure Letter and Schedules to the
Disclosure Letter
 
Page 6

--------------------------------------------------------------------------------


 
Recitals
 
 
WHEREAS, the Seller holds 2,420,339 registered non-par value shares with a
portion of the share capital of EUR 1.00 each (auf den Namen lautende
Stückaktien) of 12snap AG, a German privately held stock corporation with its
legal seat in Munich.
WHEREAS, 12snap AG is active in the mobile marketing industry.
WHEREAS, the Seller has undertaken a strategic review of its activities and
investments in 12snap and other mobile marketing companies and has taken the
strategic decision to divest from the mobile marketing industry. The Seller has
already disposed on other of its investments in other mobile marketing companies
and has also initiated a good faith process to dispose of its shares in 12snap
AG.
WHEREAS, the Seller´s good faith process to dispose of its shares in 12snap AG
considers any creditor and shareholder protection laws.
WHEREAS, Purchaser is a German private investor.
WHEREAS, the Seller has selected the Purchaser to exclusively negotiate in good
faith the sale and transfer of the Seller´s shares in 12snap AG. Before granting
exclusivity to the Purchaser, the Seller had carefully evaluated - not only but
especially based on the criteria of time to money, transaction mechanics and
retention of a minority stake in 12snap AG similar to other divestments of
Seller in other mobile marketing companies - and turned down a number of other
indicative offers or expressed interests of third parties to acquire all or
parts of the shares of 12snap AG.
WHEREAS, the Seller now wishes to sell part of its shares in 12snap AG to and
the Purchaser wishes to acquire such shares of the Seller in 12snap AG from the
Seller whereby the Seller shall have the option to sell its remaining shares to
and the Purchaser shall have the option to buy the remaining shares from the
Seller under certain terms and conditions as agreed between Seller and
Purchaser.
NOW, THEREFORE, the Parties hereto agree as follows:
Page 7

--------------------------------------------------------------------------------


 
Section 1
 
Corporate Ownership; Structure of the Acquisition
1.1       Particulars of the Company
 
12snap AG (herein referred to as the “Company”) is a stock corporation 
(Aktiengesellschaft) duly organized under the laws of Germany with registered
offices at Lazarettstr. 4, 80636 Munich, Germany and registered with the
Commercial Register of the Lower Court (Amtsgericht) at Munich under HRB 127322.
1.2       Registered Share Capital of the Company
 
The registered share capital (Grundkapital) of the Company amounts to EUR
4,917,163 (four million nine hundred seventeen thousand one hundred sixty three
Euro) (herein referred to as the “Registered Share Capital”). The Registered
Share Capital is divided into shares which are held by the Seller (hereinafter
collectively referred to as the "Seller Shares") evidenced by global share
certificate No. 5 (Namenssammelaktie Nr. 5 über € 2.420.339, hereinafter
referred to as the “Global Certificate 5”), Dr. Michael Birkel (herein referred
to as the “Birkel Shares”) evidenced by global share certificate No. 3
(Namenssammelaktie Nr. 3 über € 1.039.572, hereinafter referred to as the
“Global Certificate 3”), Mr. Bernd Mühlfriedel (herein referred to as the
“Mühlfriedel Shares”) evidenced by global share certificate No. 4
(Namenssammelaktie Nr. 4 über € 957.301, hereinafter referred to as the “Global
Certificate 4”) and the Company (herein referred to as the “ CompanyShares”) as
set forth in Annex 1.2.
The Registered Share Capital has been fully paid and has not been repaid.
The Seller Shares shall be divided into 1,928,623 shares which the Seller wishes
to sell to and the Purchaser wishes to acquire from the Seller upon closing of
this agreement (hereinafter referred to as the “Transfer Shares”) to be
evidenced by global share certificate No. 6 (Namenssammelaktie Nr. 6 über €
1.928.623, hereinafter referred to as the “Global Certificate 6”) and 491,716
shares (hereinafter referred to as the “Option Shares”) to be evidenced by
global share certificate No. 7 (Namenssammelaktie Nr. 7 über € 491.716,
hereinafter referred to as the “Global Certificate 7”). With regard to the
Option Shares upon closing of this agreement Seller and Purchaser will enter
into an option agreement (the “Option Agreement”) pursuant to which Seller has
the right to sell and Purchaser has the right to acquire the Option Shares under
the terms and conditions of  the Option Agreement.
Page 8

--------------------------------------------------------------------------------



1.3       Subsidiaries of the Company
 
Other than as set forth in Annex 1.3 hereof, the Company is the sole
shareholder, directly or indirectly, of the subsidiaries as set forth in Annex
1.3 (herein referred to as the “Subsidiaries” and the shares of the Subsidiaries
herein referred to as the “Subsidiaries Shares”).
            The Company and its Subsidiaries are herein collectively referred to
as the “Companies”.
1.4       Participations
 
            Other than as set forth in section 1.3 hereof, the Company holds,
directly or indirectly, no majority or minority participations in other
companies or businesses.
1.5       Transfer Price, Profit and Loss Pooling and other Enterprise
Agreements
 
Other than as set forth in Annex 1.5 hereof, the Company and the Subsidiaries
have not entered into any transfer price agreements
(Verrechnungspreisvereinbarungen), profit and loss pooling agreements
(Beherrschungs- und Gewinnabführungsverträge) and other enterprise agreements
(andere Unternehmensverträge iSd § 292 AktG).
1.6       Cash Pooling Agreements
 
The Company and the Subsidiaries have not entered into any cash pooling
agreements.
1.8       Structure of the Acquisition
 
TheSeller will sell, and the Purchaser will purchase, the Transfer Shares in the
Company. The Seller shall have the option to sell to the Purchaser and the
Purchaser shall have the option to purchase from the Seller the Option Shares.
Page 9

--------------------------------------------------------------------------------


 
Section 2
 
Sale and Purchase and Transfer of the Transfer Shares;
 Company Name
 
2.1       Sale and Purchase and Transfer of the Seller Shares
 
2.1.1    The Seller hereby sells (verkauft), and the Purchaser hereby purchases
(kauft), upon the terms and conditions of this Agreement (herein referred to as
the “Agreement”), the Transfer Shares. The sale and purchase of the Transfer
Shares hereunder shall include any and all rights pertaining to the Transfer
Shares, including, without limitation, the right to receive dividends which have
not yet been distributed prior to the date of this Agreement. The Transfer
Shares shall be sold together with all rights and obligations attaching thereto
with economic effect (schuldrechtliche Wirkung) as of the closing date.
2.1.2    Subject to the condition precedent (aufschiebende Bedingung) of the
fulfilment of all closing conditions pursuant to Section 3 below (i) the Seller
hereby transfers (tritt ab) the Transfer Shares to the Purchaser and (ii) the
Seller hereby transfers the legal title (übereignen) to the Global Certificate 6
to the Purchaser. The Purchaser hereby accepts such transfers. The Sellers shall
hand over (übergeben) the Global Certificate 6 to the Purchaser at the closing.
2.1.3    In the event of a rescission (Rücktritt) of this Agreement the
transfers pursuant to Section 2.1 above shall be null and void (auflösende
Bedingung) and the Purchaser shall be obliged to hand back the Global
Certificate 6 to the Seller.
2.2       Right to Companies’ Names
 
The Companies and their successors and assignees shall be entitled, but in no
way obligated, to operate under the name “12snap” in Germany, UK, Italy,
Scandinavia, Austria and the US. The Seller and the Seller´s Affiliates (in the
meaning of § 15 German Stock Corporation Act) are prohibited from using the name
“12snap” or confusingly similar names as from the closing date for any business
in the areas of software, telecom, advertising or any confusingly similar area.
It is understood that this provision does not limit the right of the Purchaser,
the Companies and their successors to operate elsewhere under the name “12snap”.
Page 10

--------------------------------------------------------------------------------



Section 3
 
Closing; Closing Conditions
 
3.1       Closing; Closing Date
 
The consummation of the transactions contemplated by this Agreement (herein
referred to as the “Closing”) shall take place on April 4, 2007, 3 pm German
Time but not before the Business Day on which the last of the closing conditions
set forth in section 3.2 has been satisfied, at the offices of MLawGroup
Partnerschaft von Rechtsanwälten Besner Kreifels, Maximilianstraße 31, 80539
Munich, Germany, or at such other place and at such other time the Seller and
the Purchaser will have agreed upon. The date on which the Closing occurs shall
herein be referred to as the “Closing Date”.
3.2       Closing Conditions
 
The Closing shall be subject to the satisfaction of each of the following
actions (herein collectively referred to as the “Closing Conditions”, and each
of them a “Closing Condition”):
3.2.1    Delivery to Seller of a waiver declaration of Ms. Krebs addressed to
Seller not to take recourse against Seller and waive any entitlements against
Seller arising or in connection to the agreement between Seller and Ms. Krebs
dated February 2, 2007 (the “Stefanie Krebs Waiver Declaration”) draft of which
is attached to this Agreement as Annex 3.2.1;
3.2.2    delivery to Seller of a waiver declaration of the Purchaser addressed
to Seller not to take recourse against Seller and waive any entitlements against
Seller arising or in connection to the Purchaser´s Top-Up Amount (the
“Purchaser´s Top-Up Amout”) under Sec. 4.3.3 of the Share Sale and Purchase
Agreement among the Seller and the Purchaser and other parties dated February
10, 2006 (the “Bernd Michael Waiver Declaration”) to the extent the Purchaser´s
Top-Up Amount has not been set off against the Purchase Price according to this
Agreement draft of which is attached to this Agreement as Annex 3.2.2;
3.2.3    delivery to Seller of original share certificate No 1411 of Purchaser
representing 2,098,481 fully paid and non-assessable shares of the $.01 par
value common stock of NeoMedia Technologies, Inc. made out to Bernd M. Michael
and of original share certificate No 1412 of Purchaser representing 427,337
fully paid and non-assessable shares of the $.01 par value common stock of
NeoMedia Technologies, Inc. made out to the Purchaser;
Page 11

--------------------------------------------------------------------------------



3.2.4    delivery to Seller of an agreement executed by Seller and Dr. Michael
Birkel and Bernd Mühlfriedel pursuant to which (i) Seller waives any
entitlements against Dr. Michael Birkel and Bernd Mühlfriedel for a (re)transfer
and (re)assignment of the Birkel Shares and the Mühlfriedel Shares under the
shareholder agreement between the Seller, Dr. Michael Birkel and Bernd
Mühlfriedel dated February 2, 2007 (the “Shareholder Agreement”), (ii) in
exchange Dr. Michael Birkel and Bernd Mühlfriedel waive any entitlements for
their outstanding Top-Up Amounts under Sec. 4.3.3 of the Share Sale and Purchase
Agreement among the Seller, Dr. Michael Birkel, Bernd Mühlfriedel and other
parties dated February 10, 2006 and (iii) the Seller, Dr. Michael Birkel and
Bernd Mühlfriedel mutually terminate the Shareholder Agreement (the “Shareholder
Termination Agreement”). A draft of the Shareholder Termination Agreement is
attached to this Agreement as Annex 3.2.4.
3.2.5    delivery to Seller of original share certificate No 1413 of Purchaser
representing 2,274,482 fully paid and non-assessable shares of the $.01 par
value common stock of NeoMedia Technologies, Inc. made out to Dr. Michael Birkel
and of original share certificate No 1414 of Purchaser representing 445,674
fully paid and non-assessable shares of the $.01 par value common stock of
NeoMedia Technologies, Inc. made out to Dr. Michael Birkel;
3.2.6    delivery to Seller of original share certificate No 1424 of Purchaser
representing 2,095,036 fully paid and non-assessable shares of the $.01 par
value common stock of NeoMedia Technologies, Inc. made out to Bernd Mühlfriedel
and of original share certificate No 1425 of Purchaser representing 409,847
fully paid and non-assessable shares of the $.01 par value common stock of
NeoMedia Technologies, Inc. made out to Bernd Mühlfriedel;
3.2.7    delivery to Dr. Michael Birkel Global Certificate 3;
3.2.8    delivery to Bernd Mühlfriedel Global Certificate 4;
3.2.9    delivery to the Company Global Certificate 5. The Company will destroy
Global Certificate 5 after the Seller has confirmed in writing to the Purchaser
that the Purchase Price has been fully paid to the Seller´s Account and the
Escrow Account;
3.2.10  delivery to the Purchaser Global Certificate 6. The Purchaser will hold
Global Certificate 6 in escrow for the Seller until the Seller has confirmed in
writing to the Purchaser that the Purchase Price has been fully paid to the
Seller´s Account and the Escrow Account;
Page 12

--------------------------------------------------------------------------------



3.2.11  delivery of Global Certificate 7 in trust for the Seller to Freshfields
Bruckhaus Deringer, att. of Dr. Ferdinand Fromholzer, LL.M., Prannerstr. 10,
80333 Munich, Germany.
3.2.12  delivery to the Company of resignation letters by all 3 (three) current
supervisory board members (the “Resignation Letters”) draft of which are
attached to this Agreement as Annex 3.2.12;
3.2.13  delivery to Seller and Purchaser of an approval letter of the Company to
approve the transfer of the Transfer Shares and potential transfer of the Option
Shares under the Option Agreement to the Purchaser (the “Company Approval
Letter”) draft of which is attached to this Agreement as Annex 3.2.13;
3.2.14  delivery to Seller of an irrevocable confirmation of Purchaser´s bank
that Purchaser has instructed and Purchaser´s bank has followed Purchaser´s
instruction to pay the cash purchase price to the Seller´s Account and the
Escrow Account according to Section 4 of this Agreement;
3.2.15  Seller and Purchaser deliver to the other party an executed version of
the share put/call option agreement (the “Option Agreement”) pursuant to which
(i) Seller has the right to sell to the Purchaser and Purchaser has the right to
acquire from the Seller the Option Shares against a purchase price of USD
750,000 (in words United States Dollars seven hundred fifty thousand), (ii)
whereby any option right can only be exercised on or after December 31, 2007 and
(iii) Seller and Purchaser understand and agree for the avoidance of doubt that
if the Company is sold to a third party prior to December 31, 2007 Seller will
receive the appropriate percentage of the proceeds from the third party sale
prior to December 31, 2007. A draft of the Option Agreement is attached to this
Agreement as Annex 3.2.15.
3.3       Waiver of Closing Conditions          
 
The Purchaser shall be entitled to waive, by written notice to the Seller, any
of the conditions precedent set forth above under Section 3.2.7 – 3.2.10 and
3.2.12.
The Seller shall be entitled to waive, by written notice to the Purchaser, the
conditions precedent set forth above under Section 3.2.1 – 3.2.6, 3.2.11 and
3.2.14.
Page 13

--------------------------------------------------------------------------------



The Parties shall be entitled to waive, by written notice to the other party,
any of the conditions precedent set forth above under Section 3.2.13 and 3.2.15.
3.4       Consequences of Non-Satisfaction of the Closing Conditions
 
3.4.1    The Seller and the Purchaser shall have the right to rescind
(zurücktreten) this Agreement by written notice by the rescinding Party to the
other Parties if the Closing Conditions set forth above have not been met or
waived by the competent Party on or before April 5, 2007.
3.4.2    Any rescission under this section 3.4 shall be valid only if the
recipient Party has received such written notice of rescission prior to the date
on which the relevant Closing Condition has been satisfied or waived.
Section 4
 
Purchase Price; Conditions of Payment
4.1       Purchase Price
 
4.1.1    The Purchase Price to be paid by the Purchaser for the Transfer Shares
as sold and purchased hereunder shall be the aggregate of:
an amount of USD 2,600,000 (in words United States Dollars two million six
hundred thousand)
(herein referred to as the "Purchase Price").
4.1.2    The Purchase Price shall be paid in cash at Closing (the “Cash Purchase
Price”)
in an amount of USD 72,716.76 (in words United States Dollars seventy two
thousand seven hundred and sixteen)
to the Seller´s Account (as defined in Section 4.2 hereof),
in an amount of USD 350,676.63 (in words United States Dollars three hundred
fifty thousand six hundred seventy six)
which equals for the purpose of this Agreement EUR 262,561.12 to the account of
Technologie Beteiligungsfonds Bayern GmbH & Co. KG, Munich, Bank:
HypoVereinsbank AG, Landshut, Bank Code: 74 320 073, Account: 376 67 56, IBAN:
DE08743200730003766756, BIC-Code: HYVEDEMM433,
Page 14

--------------------------------------------------------------------------------



in an amount of USD 676,606.61 (in words United States Dollars six hundred
seventy six thousand six hundred and six)
which equals for the purpose of this Agreement EUR 506,593.75 to the account of
tbg Technologie-Beteiligungs-Gesellschaft mbH, Bonn Bank: KfW Bankengruppe
Frankfurt, Bank Code: 500 204 00, Account: 122 30 80 949, IBAN:
DE68500204001223080949, BIC-Code: KFWIDEFFXXX, ref.: DN 732764+5961511 12snap AG
KN 23080949 Tilgung+Mindestvergütung, and
in an amount of USD 500,000 (in words United States Dollars five hundred
thousand)
to the Escrow Account (as defined in Section 4.4  hereof)(the “Escrow Amount”).
4.1.3    The remaining amount of the Purchase Price exceeding the Cash Purchase
Price
in an amount of  USD 1,000,000 (in words United States Dollars one million)
is set off at Closing against the due claim of the Purchaser against the Seller
for payment of the Purchaser´s Top-Up Amount arising under Sec. 4.3.3 of the
Share Sale and Purchase Agreement among the Seller and the Purchaser and other
parties dated February 10, 2006.
4.2       Payments to Seller
 
All payments unless otherwise provided for herein owed by the Purchaser to the
Seller under this Agreement shall be paid by the Purchaser free and clear of
costs and charges in immediately available funds by wire transfer to the Seller
bank account, at
Account Name: NeoMedia Technologies, Inc.
Account number: 53301755135
ABA Routing Number: 071000013
Bank Name: JP Morgan Chase
Bank Location: Chicago, IL, USA
(herein referred to as the "Seller´s  Account").
Page 15

--------------------------------------------------------------------------------


 
4.3       Payments to Purchaser
 
All payments owed by the Seller to the Purchaser under this Agreement shall be
paid by the Seller free and clear of costs and charges in immediately available
funds by wire transfer to the Purchaser's bank account kept with
Bank: Dresdner Bank AG, Düsseldorf
Account holder: Mr. Bernd M. Michael
Account number: 421 61 92 00
IBAN: DE94300800000421619200
Bank zip code: 300 800 00
SWIFT: DRESDEFF
(herein referred to as the "Purchaser's  Account").
4.4       Period and Terms of Escrow
 
4.4.1    Prior to the Closing, MLawGroup Partnerschaft von Rechtsanwälten Besner
Kreifels, Maximilianstraße 31, 80539 Munich, Germany (the “Escrow Agent”) has
opened trust account No. 4018107 82 USD at Commerzbank AG, Munich, in joint
favor of Seller and Purchaser (the “Escrow Account”) to receive payment by
Purchaser of the Escrow Amount.
The Escrow Amount shall serve as collateral for any claims of the Purchaser
against the Seller according to the warranties, indemnities and covenants under
this Agreement.
Subject to sections 4.4.3 to 4.4.5 hereof, the Escrow Amount shall be retained
from the Closing until 90 days after the Closing Date (herein referred to as the
"Escrow Period").
4.4.2    At the end of the Escrow Period (subject to sections 4.4.3 to 4.4.5
hereof) the Purchaser shall release the escrow amount balance (including
interest and after reduction of expenses for the Escrow Account and money
transfer, the “Escrow Amount Balance”) to the Seller´s Account.
4.4.3    The Purchaser shall not be obligated to release the Escrow Amount
Balance to the Seller´s Account if and to the extent that Purchaser has:
Page 16

--------------------------------------------------------------------------------



(i)         notified the Seller in writing and without undue delay of a Guaranty
Claim (such notice to include a statement of the facts upon which the Guaranty
Claim is based and the amount of the Guaranty Claim to the extent that such
amount can be determined at the time when such notice is given) prior to the
expiry of the Escrow Period
and
(ii)        commenced arbitration proceedings to pursue such Guaranty
Claimwithin four weeks as of notification to the Seller in accordance with
section 4.4.3 (i) hereof.
            For the avoidance of doubt, the Purchaser's right to not release
part or all of the Escrow Amount pursuant to section 4.4.3 hereof shall be
limited to the amount notified to the Seller and brought in the arbitration
proceedings in accordance with section 4.4.3.
4.4.4    To the extent that any Guaranty Claim shall have been agreed by the
Parties or determined by an award of the competent arbitration tribunal, the
Seller shall immediately upon such agreement release the amount of such Guaranty
Claim from the Escrow Amount to the Purchaser.
4.4.5    To the extent that the Purchaser has in accordance with section 4.4.3
(i) notified the Seller of a Guaranty Claim and the Escrow Agent therefore
continues to hold all or part of the Escrow Amount, the Purchaser shall owe the
Seller interest at the rate of 5 % p.a. on the amount notified by the Purchaser
and held in escrow for the time period starting on the day after the day of
notification per section 4.4.3 (i) and ending
(i)         if the Purchaser timely commences arbitration to pursue such
Guaranty Claim in accordance with section 4.4.3 (ii) upon the conclusion of the
arbitration procedure. It being understood that interest shall accrue only if
and to the extent that the Seller prevails in the arbitration proceedings, or
(ii)        the end of the four week filing period per section 4.4.3 (ii) if the
Purchaser not so commences arbitration.
Page 17

--------------------------------------------------------------------------------



Section 5
 
intentionally left free
 
 
Section 6
 
Seller’s Guaranties
 
Except as specifically set forth in the disclosure letter delivered to the
Purchaser by the Seller prior to entering into this Agreement and attached
hereto as Annex 6 (the “Disclosure Letter”) and except for the Purchaser’s
knowledge, the Seller hereby guarantees to the Purchaser subject to the
requirements and limitations provided in Section 7 hereof or otherwise in this
Agreement by way of an independent promise of guaranty in accordance with
section 311 Para. 1 of the German Civil Code (Bürgerliches Gesetzbuch)
(selbständiges Garantieversprechen  i.S.d. § 311 Abs. 1 BGB) (herein referred to
as the “Guaranties”) that the statements set forth herein are true, complete and
accurate as of the date of this Agreement and as of the Closing Date, it being
understood that such statements shall not constitute a quality guaranty
concerning the object of the purchase within the meaning of sections 443, 444 of
the German Civil Code (Garantie für die Beschaffenheit der Sache):
6.1       Title and Authority of Seller and Companies
 
6.1.1    Seller has been duly established and is validly existing under its
respective jurisdiction. Seller has the unrestricted right, power, authority and
capacity to execute and consummate this Agreement and the transactions
contemplated therein. All required approvals of any corporate bodies of Seller
have been given.
6.1.2    Seller holds full and unrestricted legal and beneficial title
(uneingeschränkte rechtliche und wirtschaftliche Inhaberschaft) to the Seller
Shares. The Seller Shares are not pledged (verpfändet), attached (gepfändet), or
otherwise encumbered (belastet) with any third party rights and are not subject
to any (i) trust arrangement (Treuhandverhältnis), silent partnership (stille
Beteiligung) other than those disclosed in Schedule 6.1.2, sub-participation
(Unterbeteiligung) or similar arrangement; (ii) pending transfer or other
disposition (Verfügung); (iii) sale, contribution or other contractual
arrangement creating an obligation to transfer or encumber; or (iv)
shareholders' resolution providing for their redemption (Einziehung).
 
Page 18

--------------------------------------------------------------------------------



6.1.3    No insolvency or similar proceedings have been, or have been threatened
to be, opened over the assets of Seller, and there are no circumstances that
would require or justify the opening of or application for such proceedings
until 90 days after Closing.
6.1.4    This Agreement constitutes and all other documents executed by Seller
under or in connection with this Agreement will, when executed, constitute
legal, valid and binding obligations of Seller enforceable in accordance with
their terms.
6.1.5    The execution and consummation of this Agreement and of the
transactions contemplated herein by Seller does not violate the articles of
association, partnership agreement or other corporate documents, as the case may
be, or any other legal obligations of Seller and is not subject to challenge
(Anfechtung) by any third party on any legal basis, including on the basis of
any creditor protection laws, including but not limited to any principle of
equal treatment of creditors of Seller according to the federal Bankruptcy Code
preference statue or laws to avoid fraudulent conveyance or fraudulent transfers
including but not limited to the Uniform Fraudulent Transfer Act and the federal
Bankruptcy Code.
6.1.6    There is no action, suit, investigation or other proceeding pending or
threatened against or affecting Seller before any court, arbitrator,
governmental body, agency or official that in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the execution or consummation of this
Agreement or the transactions contemplated therein, and there are no
circumstances likely to give rise to any of the foregoing.
6.1.7    The Companies are duly organized and validly existing under the laws of
their respective jurisdictions of incorporation. The statements made in the
Recitals with respect to the Companies, the Registered Share Capital and the
Shares are true, accurate and complete in every respect. The Companies have the
corporate power and authority to carry on their respective businesses as they
have been conducted and will have been conducted up to the Closing Date.
6.1.8    The statements in Section 1.1 through 1.7 are true, complete and
accurate in every respect. The Seller has made available to Purchaser a complete
and correct copy of the Company’s and the Subsidiaries’ articles or certificates
of incorporation and by‑laws, each as amended to date and copies of all
shareholders resolutions.  The Company’s and the Subsidiaries’ articles or
certificates of incorporation and by‑laws so delivered are in full force and
effect.
Page 19

--------------------------------------------------------------------------------


 
6.1.9    Other than under the Agreement listed in Schedule 6.1.9, no bankruptcy,
insolvency or judicial composition proceedings have been initiated or applied
for under any applicable law against the Companies nor have any legal
proceedings or other enforcement measures been initiated or applied for with
respect to any property or other assets of any of the Companies. There exist no
circumstances which would require the opening of such proceedings or justify or
require the avoidance of this Agreement in the future; in particular, none of
the Companies is insolvent (zahlungsunfähig), has ceased or suspended payments
(Zahlungen eingestellt) or is over-indebted (überschuldet) within the meaning of
the German Insolvency Code or other applicable law such that it would have to
file a petition of bankruptcy (Insolvenzantrag).
6.1.10  The Seller has made available to Purchaser copies of all contracts
between the Companies and the Seller.
6.1.11 No financial and audit related reporting requirements for the Company
occur if Seller owns less than 20% of the Company´s registered share capital.
The Seller records the remaining stake in the Company as an investment on
Seller´s balance sheet and analyzes it for impairment on an ongoing basis. The
Seller will not report any operations of 12snap AG, nor will the Company fall
under the Seller´s SOX scope or reporting requirements under US GAAP. Should
there be reporting requirements put on the Company by the Seller, the Seller
will compensate the Company for any related efforts at arm´s lengths prices. It
is understood that there will be cut off requirements to be fulfilled by Seller
and Seller will compensate the Company for its efforts to assist the Seller
under such cut off requirements up to a maximum of EUR 20,000.
6.2       Financial Statements
 
6.2.1    The 2006 Financial Statements of the Companies (Schedule 6.2)(i) have
been prepared in accordance with generally accepted accounting principles under
its respective jurisdictions and consistently applied with past practice,
maintaining the same accounting and valuation principles, methods and rules;
(ii) present a fair view of the assets and liabilities (Vermögenslage),
financial condition (Finanzlage) and results of operation (Ertragslage) of  the
Company for the times and for the periods referenced therein, and (iii) cover
all liabilities of the Companies as of their date referenced therein
(Bilanzstichtag).
6.2.2    Since their formation, no dividends have been declared or distributed
by the Company or the Subsidiaries. The books, records and accounts of the
Companies (a) have been maintained in accordance with ordinary business
practices of the Companies, and (b) present a fair view of the assets and
liabilities (Vermögenslage), financial condition (Finanzlage) and results of
operation (Ertragslage) of the Company for the times and for the periods
referenced therein.
Page 20

--------------------------------------------------------------------------------



6.3       intentionally left free
 
6.4       intentionally left free
 
6.5       intentionally left free
 
6.6       Customers and Suppliers; Adverse Reaction on Change of Control
 
6.6.1    Other than under the Agreement listed in Schedule 6.6.1, to the best
knowledge of the Seller none of the customers or suppliers or other contracting
parties of the Companies will materially reduce the extent of their previous
dealings with the Companies as a result of the consummation of the transactions
contemplated hereunder. The Parties agree that any such reactions are beyond the
control of the Seller and/or the Companies and that therefore the Seller´s and
the Companies´ obligations in this regard shall be limited to undertaking
reasonable efforts to cooperate in good faith with the Purchaser to eliminate or
minimize such reactions. The Seller and/ or the Companies and the Purchaser
shall jointly address any such situation as it may arise.
6.6.2    Schedule 6.6.2 contains a true, accurate and complete list of the ten
major customers of the Company (the “Major Customers”) and/or its Affiliates.
Whether or not a customer is considered as a Major Customer shall be determined
on the basis of the turnover achieved by the Company or the Affiliates in
respect of the respective customer in the calendar year 2006. To the best
knowledge of the Seller no Material Customer Contract has been terminated or its
fee has been materially reduced by the customer because of unsatisfactory
performance of the Companies under the Material Customer Contract.
6.7       intentionally left free
 
6.8       intentionally left free
 
6.9       Taxes and other Public Impositions
 
6.9.1    The Companies have duly prepared and duly and timely filed, in
accordance with all applicable laws, all tax returns, statements, reports and
forms required to be filed with respect to any tax period (Veranlagungszeitraum)
ending prior to or on the Closing Date. All information required to be supplied
to any Tax Authority has been or will be duly and timely supplied. The returns
are true and complete and all Taxes due and payable on the returns or any tax
assessment relating to any tax periods ending prior to or on the Closing Date
have been timely and fully paid. Other than under the Agreement listed in
Schedule 6.9.1 there are no tax-related audits, actions, proceedings,
investigations, claims or assessments pending, proposed or threatened against or
with respect to any of the Companies. None of the Companies has received any tax
ruling or entered into any written and legally binding agreement or is currently
under negotiations to enter into any such agreement with any Tax Authority. No
waivers of statutes of limitations have been given or requested with respect to
any Taxes of the Companies.
Page 21

--------------------------------------------------------------------------------



6.9.2    The aforesaid shall apply mutatis mutandis to all social security
contributions and other public law dues and public impositions of any kind
(herein collectively referred to as “Public Impositions”).
6.10     intentionally left free
 
6.11     Legal Proceedings
 
Other than under the Agreement listed in Schedule 6.11 there are no civil,
criminal, administrative, judicial or arbitration proceedings pending or, to the
best of the Seller’s knowledge, threatened to which any of the Companies is a
party nor are there, to the best of the Seller’s knowledge, any facts or
circumstances that are likely to result in any civil, criminal, administrative,
judicial or arbitration proceedings against any of the Companies (herein
referred to as the “Relevant Proceedings”).
6.12     intentionally left free
 
6.13     intentionally left free
 
6.14     Conduct of Business
 
From the beginning of the current fiscal year through the Closing, the business
operations of the Companies have been and will be conducted in the ordinary
course of business. In particular the Companies have not and will not have
6.14.1  other than under the Agreement listed in Schedule 6.14.1, declared or
made any payment of dividends or other distribution to shareholders or upon or
in respect of any shares of their capital stock, or purchased, redeemed or
undertaken to purchase or redeem, any of their shares of their capital stock or
other securities;
Page 22

--------------------------------------------------------------------------------



6.14.2  to best knowledge of the Seller mortgaged, pledged or subjected to
liens, charges, security interests or any other encumbrances or restrictions any
of their property, business or assets, be they tangible or intangible;
6.14.3  other than under the Agreement listed in Schedule 6.14.3, to best
knowledge of the Seller sold, transferred, agreed to transfer, leased to others
or otherwise disposed of, acquired or agreed to acquire any assets (including,
without limitation, equity interests or other participations), except for fixed
assets and inventory acquired or sold in the ordinary course of business, or
cancelled or settled any debt or claim, or waived or released any right of
material value;
6.14.4  to best knowledge of the Seller received any notice of termination of
any contract, lease or other agreement or suffered any damage, destruction or
loss (whether or not covered by insurance) which, in any case or in the
aggregate, has had a Material Adverse Effect on the assets, operations or
prospects of any of the Companies;
6.14.5  to best knowledge of the Seller been subject to or threatened by any
employee strikes, work stoppages, slow-downs or lockouts, or had any material
change in its relations with its employees;
6.14.6 other than under the Agreement listed in Schedule 6.14.6, to the best
knowledge of the Seller transferred or granted any rights under, or entered into
any settlement regarding the breach or infringement of, any of the intellectual
property rights or similar rights, or modified any existing rights with respect
thereto;
6.14.7 to the best knowledge of the Seller instituted, settled or agreed to
settle any litigation, action or proceeding before any court, arbitration
tribunal or governmental body which had a Material Adverse Effect on the
business of the Companies; or
6.14.8  to the best knowledge of the Seller made any changes or amendments of
the articles, statutes and by laws of the Company and will not pass any
shareholders´ resolutions without express written approval of the Purchaser.
6.14.9  To the best knowledge of the Seller all orders accepted by customers
have been calculated according to the regular calculation principles of the
company allowing reasonable profits and the cost budgets of these orders will
not be exceeded assuming the absence of unexpected circumstances beyond the
control of the Companies.
Page 23

--------------------------------------------------------------------------------



6.14.10From December 31, 2006 until the execution of this Agreement to the best
knowledge of the Seller no liability has arisen other than in the ordinary
course of business.
 
Section 7
 
Remedies
 
7.1       Restitution in Kind; Damages
 
7.1.1    If any of the Guaranties set forth in Section 6 hereof is not true,
complete and accurate (Guaranty Claim) the Seller shall put the Purchaser or the
Companies in such position as the Purchaser or the Companies would have been had
the Guaranties given by the Seller been true, complete and accurate (restitution
in kind; Naturalrestitution).
7.1.2    Should the Purchaser be able to show that restitution in kind as
contemplated in Section 7.1.1 hereof is insufficient to compensate the Purchaser
for losses suffered as a consequence of the breach of Guaranty, the Purchaser
shall have the right (i) to deduct monetary damages from the Escrow Amount or
(ii) to the extent that prior deductions from the Escrow Amount in accordance
with this Agreement have amounted to or exceeded the Escrow Amount to demand
that the Seller in the limitations of liabilities as set forth in Section 10
below, in addition to providing restitution in kind, pay monetary damages
(Schadensersatz in Geld) to the Purchaser or to the Companies, all of this in
such amount as necessary to cover such insufficiency. In case of Section 7.1.2
(ii), Section 4.4.3 (i) and (ii) shall apply mutatis mutandis.
7.1.3    Any Guaranty Claim of the Purchaser shall be limited pro rata the
percentage of shares in the Company sold by the Seller under this Agreement.
This shall not apply for Guaranty Claims of the Purchaser arising out of or in
connection with Guaranties of the Seller under Sections 6.1.1 – 6.1.6 and 6.1.11
of this Agreement.
Page 24

--------------------------------------------------------------------------------



7.2.      Notice of Guaranty Claim
 
In the event of a Guaranty Claim, the Purchaser without undue delay shall give
notice of the Guaranty Claim to the Seller in accordance with Section 4.4.3 (i)
and (ii).
7.3       Exclusion of Guaranty Claims
 
The Seller shall not be liable for, and the Purchaser shall not be entitled to
bring, any Guaranty Claim in connection with this Agreement, if and to the
extent that:
7.3.1    the amount of the Guaranty Claim in relation to the incident giving
rise to the Guaranty Claim has been recovered or can be recovered under any
insurance policy of any of the Companies which exists at Closing or could have
been so recovered had Purchaser timely filed a respective claim under such
insurance policy; or
7.3.2    the Guaranty Claim results from a failure of the Purchaser or the
Company to mitigate damages pursuant to section 254 of the German Civil Code;
7.3.3    the limitations of liabilities under Section 10 hereof apply;
7.3.4    the substantial facts underlying a Guaranty Claim were known or could
have been known by Purchaser; or
7.3.5    the Companies losses arising out of a breach of a Guaranty have already
been accounted for in the 2006 Financial Statements.
7.4       Exclusion of further Remedies
 
The Seller and the Purchaser agree that the remedies the Purchaser or the
Companies may have against the Seller in case of a Guaranty Claim set forth in
this Agreement are solely governed by this Agreement, and the remedies provided
for by this Agreement shall be the exclusive remedies available to the Purchaser
or the Companies, provided that the Purchaser shall not be barred from resorting
to other remedies against the Seller if a claim of the Purchaser against the
Seller is arising as a result of willful or intentional breach of the Seller´s
obligations under this Agreement. The Seller and the Purchaser further agree
that under no circumstances shall the Guaranties be construed as representations
of the Seller with respect to the quality of the object of the purchase within
the meaning of section 443 of the German Civil Code (Garantie für die
Beschaffenheit der Sache) and therefore, the Purchaser expressly waives the
application of section 444 of the German Civil Code.
Page 25

--------------------------------------------------------------------------------


 
7.5       Best Knowledge of the Seller
 
For the purposes of this Agreement, any fact or circumstance shall be deemed to
exist to the “best knowledge of the Seller” whenever it can be shown that the
Seller is consciously aware or could have been aware of such fact or
circumstance after due inquiry with any of Dr. Michael Birkel, Bernd Mühlfriedel
and Stefanie Krebs (herein referred to collectively as the “ManagementTeam”).
 
Section 8
 
Defense of Claims; Duty to Inform
 
8.1       If a claim under Section 7 hereof arises in connection with any civil,
administrative, judicial or arbitration proceeding to which any of the Companies
or the Purchaser is or is likely to become a party or the Purchaser otherwise
becomes aware that such a claim is likely to arise the Purchaser shall
immediately notify the Seller in writing of such actual or anticipated
proceedings and such claim or potential claim, and the following provisions
shall apply:
8.1.1    The Seller has the right - but not the obligation - at any time and at
its cost to conduct and assume full control of all or any part of such
proceedings or otherwise defend, resist, appeal, settle or contest or take any
other action which the Seller reasonably considers necessary or beneficial –
whether in the course of such proceeding or otherwise - for the defense against
such claim or potential claim. Unless and until the Seller assumes conduct by
notice in writing to the Purchaser, the Purchaser shall have conduct of such
proceedings and defense against such claim or potential claim. The Seller shall
not have the right, however, to enter into binding settlement agreements without
prior approval in writing of the Purchaser.
8.1.2    In any event the Seller shall keep the Purchaser fully informed of and
shall allow the Purchaser to comment at any time on the progress of such
proceedings or such defense.
8.2       If the Purchaser should elect to conduct such proceedings and defends
himself – from which he is not precluded – or the Purchaser refuses to consent
to a binding settlement proposed by the Seller, the Purchaser´s failure to allow
the Seller to participate in the above procedure or to so settle the claim will
have the consequence that in case the Seller can demonstrate that as a result
thereof the liability for the Seller is higher, Seller will not have to
indemnify the Purchaser for such excess liability.
Page 26

--------------------------------------------------------------------------------


 
Section 9
 
Tax Indemnity
 
9.1       Indemnification
 
The Seller shall indemnify and hold harmless the Purchaser from and against (i)
any and all Taxes unpaid that are imposed on or will be imposed on and payable
by the Companies for the period up to and including, or resulting from action
taken on or prior to, the Closing Date or with respect to any rights or
obligations of the Companyon the Closing Date, and (ii) any liability arising
from a breach of any tax Guaranty contained in Section 6 hereof. "Tax" or
"Taxes" shall mean any taxes, charges, duties and levies of any kind including
Public Impositions imposed by any federal, state, local or foreign governmental
authority competent for the imposition of any such Tax (herein referred to as
the "Tax Authority") together with any interest and any penalties, additions to
tax or additional amounts imposed by such Tax Authority with respect to such
amounts.
Any claim of the Purchaser under this Section 9.1 shall be limited pro rata the
percentage of shares in the Company sold by the Seller under this Agreement.
9.2       Tax Benefit
 
If any payment giving rise to a claim for indemnification of Taxes under this
Agreement actually has resulted in a benefit by refund, set-off or reduction of
Taxes (herein referred to as the "TaxBenefit") which would not otherwise have
arisen then, if and when the liability of the Companies to make an actual
payment of or in respect of Tax is reduced by reason of that Tax Benefit, and
after taking account of the effect of all other Tax Benefits that are available
(including any Tax Benefit derived from a subsequent accounting period), the
amount by which that liability is so reduced (herein referred to as the
"Relevant Amount") shall first be set off from any other payments which become
due in the future on a claim for indemnification or a Guarantee Claim or any
other claim against Seller under this Agreement. Where any determination of a
Relevant Amount has been made, the Purchaser or the Companies, as the case may
be, may request the Companies´ Auditor to review such determination in the light
of all relevant circumstances, including any facts which have become known only
since such determination, and to certify whether such determination remains
correct or whether, in the light of those circumstances, the amount that was the
subject of such determination should be amended. 
Page 27

--------------------------------------------------------------------------------



9.3       Payment/Duty to Inform
 
Section 8 hereof shall apply mutatis mutandis.
 
Section 10
 
Limitations of Liabilities
 
10.1     Time Limits
 
All Guaranty-, indemnification-, hold harmless- and similar claims arising under
this Agreement shall be time-barred either (i) with expiration of the Escrow
Period provided that the Purchaser has not notified the Seller of such claims on
or prior to the expiration of the Escrow Period or (ii) with the Purchaser´s
failure to commence arbitration proceedings within the time limit provided in
Sections 4.4.3 (ii) and 7.1.2, last sentence, above.
10.2     De Minimis
 
No liability shall arise for the Seller under this Agreement to the extent that
the aggregate amount of all claims of the Purchaser does not exceed EUR 100,000
(in words: Euro one hundred thousand) (herein referred to as the "De Minimis
Claims"). In case the aggregate amount of all claims of the Purchaser is greater
than EUR 100,000 (in words: Euro one hundred  thousand) the Seller´s liability
shall be, subject to any further limitations under this Agreement, the aggregate
amount of all claims including the De Minimis Claims. This limitation shall not
apply to all claims of the Purchaser arising as a result of willful or
intentional breaches of the Seller´s obligations under this Agreement or for
other matters referred to in Section 10.3 hereof for which the liability cap is
the aggregate purchase price paid.
Page 28

--------------------------------------------------------------------------------


 
10.3     Liability Cap
 
10.3.1  The aggregate liability of the Seller under this Agreement shall not
exceed the Escrow Amount.
10.3.2  The limitation per Section 10.3.1 shall not apply and the aggregate
liability of the Seller under this Agreement shall be limited to the sum of the
Purchase Price it received hereunder (hereinafter referred to as the „Purchase
Price Liability Cap“), for claims of the Purchaser arising as a result of
breaches of the Seller´s representations and warranties under Sections 6.1.1 to
6.1.6 of this Agreement.
10.3.3  The limitations per Section 10.3.1 and 10.3.2 shall not apply and the
liability of the Seller under this Agreement shall be unlimited in case of all
claims of the Purchaser arising as a result of willful or intentional breaches
of the Seller´s obligations under this Agreement.
           
Section 11
 
Additional Undertakings
 
11.1     Post Closing Corporate Actions
 
Promptly after Closing the Purchaser will appoint new members of the Supervisory
Board of the Company. Under due consideration of the independence of the new
members of the Supervisory Board, the Purchaser will have the new members of the
Supervisory Board appoint Dr. Michael Birkel, Bernd Mühlfriedel and Stefanie
Krebs as member of the Management Board (Vorstand) of the Company and issue
offer letters to Dr. Michael Birkel, Bernd Mühlfriedel and Stefanie Krebs.
 
11.2     Release of Silent Partners
 
Promptly after Closing the Parties will use best efforts to obtain a written
release from Technologie Beteiligungsfonds Bayern GmbH & Co. KG, Munich, and
from tbg Technologie-Beteiligungs-Gesellschaft mbH, Bonn (jointly the „Silent
Partners“) pursuant to which the Silent Partners confirm (i) receipt of payments
to them as set forth under Section 4.1.2 of this Agreement and (ii) release of
all claims of Silent Partners against Seller and the Company.
Page 29

--------------------------------------------------------------------------------



Section 12
 
Non-Solicitation
 
The Seller undertakes for a period of two years after the Closing not to solicit
or entice away from the Company or to offer employment to or employ, or to offer
or conclude any contract for services with any person who was employed by the
Company at the Closing Date.
 
Section 13
 
Cooperation Agreement
 
Seller will and Purchaser will use best efforts to have the Company sign a
cooperation agreement pursuant to which the Company will remain a Seller´s
preferred partner and enjoy most favored prices for all of Seller´s and Seller´s
affiliates products and services whereas the Company will perform the
development of qode/lavasphere as specified and proposed on the 15th December
2006 for free, except for the purchasing costs for the testphones as specified
in Chapter C, Sec. 2 (cost estimate) in such specification and proposal of 15th
December 2006.
 
Section 14
 
Confidentiality and Press Releases
 
14.1     Confidentiality in Relation to the Companies
 
The Seller shall keep strictly confidential all information it has in relation
to the Companies and their business operations and shall not use such
confidential information for itself or for any third party except to the extent
that the relevant facts are publicly known or disclosure is required by law.
14.2     Confidentiality in Relation to this Agreement and the Parties
 
The Parties to this Agreement shall keep strictly confidential any information
obtained by them in connection with the negotiation and conclusion of this
Agreement with respect to this Agreement, the transactions contemplated herein
and the respective other Parties and its affiliated entities except to the
extent that the relevant facts are publicly known or disclosure is required by
law. The Parties shall, however, have the right to submit any information to any
of its affiliated entities or any third party for the purposes of and to the
extent reasonably required for the execution and consummation of this Agreement
and the transactions contemplated herein.
Page 30

--------------------------------------------------------------------------------



14.3     Press Statements
 
Before making any press release or similar voluntary announcement with respect
to the transactions contemplated herein, the Parties and the Company shall (or,
in the case of public announcements required by applicable law or stock exchange
regulations, use their best efforts to) reach an agreement on the content of
such press release or similar voluntary announcement.
 
Section 15
 
Costs and transfer taxes
 
15.1     Costs of Advisors
 
Each Party shall bear its own costs and expenses in connection with the
preparation, execution and consummation of this Agreement, including, without
limitation, any and all professional fees and charges of its advisors.
15.2     Transfer Taxes
 
Any transfer taxes, stamp duty and similar taxes or charges resulting from the
execution and consummation of this Agreement shall be borne by the Purchaser and
the Seller in equal amounts.
 
Section 16
 
Assignments of Rights and Obligations
 
16.1     No Assignment without Consent
 
This Agreement and any rights and obligations hereunder cannot be transferred or
assigned in whole or in part without the prior written consent of the other
Parties hereto.
Page 31

--------------------------------------------------------------------------------



Section 17
 
INTENTIONALLY LEFT FREE
 
Section 18
 
Notices
 
18.1     Form of Notice
 
            Any notice or other declaration hereunder shall be in writing
(including by telefax), unless notarization or any other specific form is
required, and shall become effective upon receipt by the recipient Party.
18.2     Notices to Seller
 
Any notice or other declaration to be given to the Seller hereunder shall be
addressed to the Seller as follows:
NeoMedia Technologies, Inc.
2201 Second Street, Suite 600
Ft.Myers, Floriada 33901
USA
Telefax: +1 239 337 36 68
Copy to: Freshfields Bruckhaus Deringer, att. of Dr. Ferdinand Fromholzer,
LL.M., Prannerstraße 10, 80333 Munich, Germany, Telefax +49 89 20 70 21 00.
18.3     Notices to Purchaser
 
Any notice or other declaration to be given to the Purchaser hereunder shall be
addressed as follows:
Name: Mr. Bernd M. Michael
Address: Am Hövel 9, 40667 Meerbusch, Germany
Telefax: +49 211 38 07 456
Page 32

--------------------------------------------------------------------------------



Copy to: MLawGroup Partnerschaft von Rechtsanwälten Besner Kreifels, att. of
Rainer Kreifels, Maximilianstraße 31, 80539 Munich, Germany, Telefax +49 89 24
213 213.
18.4     Change of Address
 
The Parties shall communicate any change of their respective addresses set forth
in Sections 18.2. through 18.3 as soon as possible in writing to the respective
other Parties and their advisors.
18.5     Copies to Advisors
 
            The receipt of copies of notices or other declarations hereunder by
the Parties’ advisors shall not constitute or substitute the receipt of such
notices or other declarations by the Parties themselves.
 
Section 19
 
Miscellaneous
 
19.1     Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
Germany, excluding its provisions on conflict of laws and the United Nations
Convention on Contracts for the International Sale of Goods (CISG).
19.2     Arbitration
 
19.2.1  Any dispute, controversy or claim arising from or in connection with
this Agreement and its execution shall be finally settled by three arbitrators
in accordance with the Arbitration Rules of the German Institution of
Arbitration e.V. (DIS) without recourse to the courts of law. The venue of the
arbitration shall be Munich, Germany. The language of the arbitral proceedings
shall be English.
19.2.2  In the event that mandatory applicable law requires any matter arising
from or in connection with this Agreement and its execution to be decided upon
by a court of law, the competent courts in and for Munich shall have the
jurisdiction thereupon.
Page 33

--------------------------------------------------------------------------------



19.3     Business Day
 
Herein, “Business Day” means a day (other than a Saturday or Sunday) on which
banks are open for business in Munich.
19.4     Interest under this Agreement
 
Except as otherwise provided herein, each Party shall pay interest on any
amounts becoming due and payable to the other Party, as the case may be, under
this Agreement as from the respective due dates until, but not including, the
day of payment at the rate of   0.25  % p.a.  over the basic interest rate
(Basiszinssatz) within the meaning of section 247 para. 1 of the German Civil
Code on the basis of actual days elapsed and a 360-day year.
19.5     Amendments, Supplements, Modifications, Termination
 
Any amendment or supplement to or modification or termination of this Agreement,
including this provision, shall be valid only if made in writing, except where a
stricter form (e.g. notarization) is required under applicable law.
19.6     Headings
 
The headings and sub-headings of the sections contained herein are for
convenience and reference purposes only and shall not affect the meaning or
construction of any of the provisions hereof.
19.7     Language
 
This Agreement is written in the English language (except that Annexes may be in
the German language). Terms to which a German translation has been added shall
be interpreted throughout this Agreement in the meaning assigned to them by the
German translation.
19.8     Annexes
 
All Annexes attached hereto form an integral part of this Agreement.
19.9     Entire Agreement
 
This Agreement constitutes the entire agreement among and between the Parties
with respect to the subject matter hereof and shall substitute and supersede any
negotiations, agreements and understandings, oral or written,  heretofore made
between the Parties with respect to the subject matter hereof. Side agreements
to this Agreement do not exist.
Page 34

--------------------------------------------------------------------------------



19.10   Severability
 
Should any provision of this Agreement be or become invalid, ineffective or
unenforceable as a whole or in part, the validity, effectiveness and
enforceability of the remaining provisions shall not be affected thereby. Any
such invalid, ineffective or unenforceable provision shall, to the extent
permitted by law, be deemed replaced by such valid, effective and enforceable
provision as comes closest to the economic intent and purpose of such invalid,
ineffective or unenforceable provision. The aforesaid shall apply mutatis
mutandis to any gap in this Agreement.
19.11   Effectiveness
 
This Agreement shall be countersigned in two (2) originals and shall be binding
upon all parties having signed this Agreement irrespective of whether the
respective party has received an original hereof. The parties agree that
exchange of signatures by fax to the other party is sufficient.
In witness whereof, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives, all as of this April 4, 2007, in
 Munich.

Seller:       Purchaser:         /s/ George O´Leary        /s/ Bernd M. Michael

--------------------------------------------------------------------------------

NeoMedia Technologies, Inc.    

--------------------------------------------------------------------------------

Mr. Bernd M. Michael Mr. George O´Leary      

                                                                   
Page 35

--------------------------------------------------------------------------------

